DETAILED ACTION
Allowable Subject Matter
Claims 2, 4-8, 13-16, 18, 19, 22, and 28 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art made of record and relied upon does not anticipate or render obvious, alone or in combination, the features of claim 4. The closest prior art is considered to be a combination of Fangrow, Schneiter, and Kinoshita. The cited combination teaches an infusion device configured for subcutaneous placement and infusion of a drug. Fangrow is silent regarding side holes in the cannula and Schneiter is relied on to disclose the use of side holes in an infusion device which face toward a distal end of the device, and Kinoshita teaches the use of side holes in an infusion device comprising the claimed diameter range. Claim 4 requires the outlet of the cannula to be tapered so as to facilitate insertion of the cannula with the needle as well as limiting the angle between two of the at least two radial openings to be approximately 120 degrees. As cited in the prior office action, Burns teaches an insertion set comprising a tapered cannula, however, it is not known from the prior art to utilize an insertion set wherein the cannula comprises side holes. Though side holes are known from the prior art in general infusion devices the combination of multiple side holes along the cannula length, their diameter, and relative angular spacing would not be obvious to one of ordinary skill in the art wishing to form an insertion site cannula. The instant invention utilizes the side holes to prevent kinking and contemplates an end use not taught from the prior art. For this reason it is not considered obvious to modify the cannula of Fangrow or similar art to comprise the features of claim 4. For at least this reason the claims are considered allowable over the prior art made of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L ZAMORY whose telephone number is (571)270-1238.  The examiner can normally be reached on M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN L ZAMORY/Examiner, Art Unit 3783                

/MANUEL A MENDEZ/Primary Examiner, Art Unit 3783